DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

IN THE CLAIMS:
The following changes to the claims have been authorized by applicant during a phone call on May 12, 2022:

Claim 20 is cancelled (the subject matter of claim 20 has been incorporated into independent claim 18). 
Replace Claim 18 as follows:
	-- A container for transport of objects, clothing, accessories, and books, comprising: a frame having a hinged side; at least one shell connected to the frame and delimiting at least partly an inner containment volume, wherein the at least one shell has a top edge, side edges, and a base edge that extends perpendicularly to the side edges, and wherein the at least one shell is connected to the frame in an interchangeable way; and quick connection means that connect the at least one shell to the frame in the interchangeable way, wherein the frame is annularly shaped and forms side guides for a longitudinal sliding the side edges along the side guides, and wherein the side edges slide along the side guides until the top and base edges reach respective facing edges of the frame, and the base edge engages the respective facing edge of the frame with the quick connection means, causing the at least one shell to become engaged to the frame; wherein the quick connection means comprise an appendix of the at least one shell having a receiving hole defined therein and a pivot belonging to the frame, the pivot being insertable into the receiving hole. --

	The amendment was made to further define the “quick connection means” of claim 18. In light of the aforementioned examiners amendment, the current application effectively overcomes the prior art of record and enters a condition of allowance.
Replace “as per claim 20”, Claim 21 Line 1, with:  -- as per claim 18 --   ;
Replace “as per claim 20”, Claim 22 Line 1, with:  -- as per claim 18 --   .

Allowable Subject Matter
Claims 18, 21-22, 24-25 and 27-34 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Regarding independent claim 18, Wonka et al. (US 6050373 A), is considered the most relevant prior art of record. Wonka et al. teaches an annular shell delimiting at least partly an inner containment volume, and connected to a frame in an interchangeable why by quick connection means.
	However, unlike the present invention, Wonka et al. does not teach wherein the quick connection means comprises an appendix of the at least one shell having a receiving hole defined therein and a pivot belonging to the frame, with the pivot being insertable into the receiving hole. 
	Since the prior art (e.g. Wonka, etc.) teaches containers that lack said features, the prior art does not anticipate the claimed subject matter.  Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731